Exhibit 10.12
EXECUTION COPY
AMENDMENT NO. 7
Dated as of April 23, 2009
to
RECEIVABLES PURCHASE AGREEMENT
Dated as of November 30, 2001
This AMENDMENT NO. 7 (this “Amendment”) dated as of April 23, 2009 is entered
into among ENERGY SERVICES FUNDING CORPORATION, a Delaware corporation, as the
seller (the “Seller”), UGI ENERGY SERVICES, INC., a Pennsylvania corporation
(“UGI”), as initial servicer (in such capacity, together with its successors and
permitted assigns in such capacity, the “Servicer”), MARKET STREET FUNDING LLC,
a Delaware limited liability company (as successor to Market Street Funding
Corporation) (together with its successors and permitted assigns, the “Issuer”),
and PNC BANK, NATIONAL ASSOCIATION, a national banking association, as
administrator (in such capacity, together with its successors and assigns in
such capacity, the “Administrator”).
RECITALS
WHEREAS, the parties hereto have entered into that certain Receivables Purchase
Agreement, dated as of November 30, 2001 (as amended, supplemented or otherwise
modified from time to time, the “Agreement”);
WHEREAS, in connection with this Amendment and concurrently herewith, the
Parties are entering into the Fourth Amended and Restated Fee Letter, dated the
date hereof (the “A&R Fee Letter”); and
WHEREAS, the parties hereto wish to make certain changes to the Agreement as
herein provided below;
NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein and in the Agreement, the parties hereto agree as follows:
SECTION 1. Definitions. All capitalized terms used but not otherwise defined
herein are used herein as defined in the Agreement.
SECTION 2. Amendments to the Agreement.
2.1 Section 1.6(b) of the Agreement is amended by replacing the rate “2.0% per
annum” where it appears therein with the rate “3.00% per annum”.
2.2 The definition of “Alternate Rate” set forth in Exhibit I to the Agreement
is replaced in its entirety with the following:
“Alternate Rate” for any Settlement Period for any Portion of Capital of the
Purchased Interest means an interest rate per annum equal to: (a) 2.00% per
annum above the Euro-Rate for such Settlement Period, or, in the sole discretion
of the Administrator, (b) the Base Rate for such Settlement Period; provided,
however, that the “Alternate Rate” for any day while a Termination Event exists
shall be an interest rate equal to 3.00% per annum above the Base Rate in effect
on such day.

 

 



--------------------------------------------------------------------------------



 



2.3 The definition of “Concentration Percentage” set forth in Exhibit I to the
Agreement is amended by replacing the percentage “16.00%” where it appears in
clause (b) thereof with the percentage “12.00%”.
2.4 The definition of “Concentration Reserve Percentage” set forth in Exhibit I
to the Agreement is replaced in its entirety with the following:
“Concentration Reserve Percentage” means, at any time, the largest of: (a) the
sum of five largest Group D Obligor Percentages, (b) the sum of the three
largest Group C Obligor Percentages, (c) the sum of two largest Group B Obligor
Percentages and (d) the largest Group A Obligor Percentage.
2.5 The definition of “CP Rate” set forth in Exhibit I to the Agreement is
amended by replacing the percentage “2.00%” where it appears therein with the
percentage “3.00%”.
2.6 Clause (a) of the definition of “Defaulted Receivable” set forth in
Exhibit I to the Agreement is amended by replacing the phrase “90 days from the
original invoice date” where it appears therein with the phrase “60 days from
the original due date”.
2.7 The definition of “Delinquent Receivable” set forth in Exhibit I to the
Agreement is amended by replacing the phrase “90 days from the original invoice
date” where it appears therein with the phrase “60 days from the original due
date”.
2.8 The definition of “Dilution Reserve Percentage” set forth in Exhibit I to
the Agreement is amended by replacing the number “2.0” where it appears therein
with the number “2.25”.
2.9 Clause (d) of the definition of “Eligible Receivable” set forth in Exhibit I
to the Agreement is replaced in its entirety with the following:
(d) (i) that arises under a duly authorized Contract for the sale and delivery
of goods and services in the ordinary course of the Originator’s business or
(ii) in the case of a Receivable arising in connection with the sale or
assignment by the Originator to a Purchasing Utility of a Billing Program
Receivable, such Receivable arises under an Approved Billing Program; provided,
however, that Receivables described in clause (ii) above shall not constitute
Eligible Receivables to the extent that the aggregate Outstanding Balance of
such Receivables exceeds 20% of the aggregate Outstanding Balance of all
Eligible Receivables,
2.10 The definition of “Facility Termination Date” set forth in Exhibit I to the
Agreement is amended by replacing the date “April 23, 2009” where it appears in
clause (a) thereof with the date April 22, 2010.

 

- 2 -



--------------------------------------------------------------------------------



 



2.11 The definition of “Loss Reserve Percentage” set forth in Exhibit I to the
Agreement is amended by replacing the number “2.0” where it appears therein with
the number “2.25”.
2.12 The definition of “Receivable” set forth in Exhibit I to the Agreement is
replaced in its entirety with the following:
“Receivable” means any indebtedness and other obligations (whether or not earned
by performance) owed to the Seller (as assignee of the Originator) or the
Originator by, or any right of the Seller or the Originator to payment from or
on behalf of, an Obligor (including a Purchasing Utility), whether constituting
an account, chattel paper, instrument or general intangible, arising in
connection with (i) property or goods that have been or are to be sold or
otherwise disposed of, or services rendered or to be rendered by the Originator
(including, in each case and without limitation, the sale of electricity or
natural gas) or (ii) the sale or assignment by the Originator to a Purchasing
Utility of a Billing Program Receivable, and, in each case, includes the
obligation (if any) to pay any finance charges, fees and other charges with
respect thereto; provided, however, that “Receivable” shall not include any
Billing Program Receivable. Indebtedness and other obligations arising from any
one transaction, including indebtedness and other obligations represented by an
individual invoice or agreement, shall constitute a Receivable separate from a
Receivable consisting of the indebtedness and other obligations arising from any
other transaction.
2.13 The definition of “Yield Reserve Percentage” set forth in Exhibit I to the
Agreement is amended by replacing the number “1.5” where it appears in the
formula therein with the number “2.0”.
2.14 The following defined terms and definitions thereof are added to Exhibit I
of the Agreement in appropriate alphabetical order:
“Approved Billing Program” means any consolidated billing or similar agreement
between a Purchasing Utility and the Originator pursuant to which the Originator
may from time to time sell and/or assign receivables, which agreement has been
approved in writing by the Administrator; provided, that if (i) the Originator
delivers to the Administrator in writing and in accordance with Section 5.2 a
copy of such an agreement (or a substantially final draft thereof) with a
request that it be approved as an “Approved Billing Program” and (ii) the
Administrator does not, on or prior to the date that is ten (10) Business Days
following such delivery, notify the Originator or the Servicer that the
Administrator is withholding such approval, the Administrator shall be deemed to
have approved such agreement as an “Approved Billing Program” in accordance with
this definition. Without limiting the generality of the foregoing, each of the
following agreements shall be an Approved Billing Program: (x) that certain
Consolidated Utility Billing Service and Assignment Agreement, contemplated to
be entered into between Consolidated Edison Company of New York, Inc. and the
Originator, containing terms and conditions in form and substance substantially
similar to those set forth in the draft of such agreement previously delivered
by the Originator to the Administrator on April 7, 2009 and (y) that certain
Third Party Supplier Customer Account Services Master Service Agreement, dated
November 6, 2008, by and between Public Service Electric and Gas Company and the
Originator, a copy of which was delivered by the Originator to the Administrator
on April 20, 2009.

 

- 3 -



--------------------------------------------------------------------------------



 



“Billing Program Receivable” means a Receivable described in clause (i) of the
definition of the term “Receivable”, which is sold and/or assigned by the
Originator to a Purchasing Utility from time to time pursuant to an Approved
Billing Program.
“Days’ Sales Outstanding” means, for any calendar month, an amount (expressed as
a number of days) computed as of the last day of such calendar month equal to:
(a) the average of the Outstanding Balance of all Pool Receivables as of the
last day of each of the three most recent calendar months ended on the last day
of such calendar month divided by (b) (i) the aggregate credit sales made by the
Originator during the three calendar months ended on the last day of such
calendar month divided by (ii) 90.
“Purchasing Utility” means a jurisdictional natural gas or electricity
distribution company.
2.15 Clause (g) of Exhibit V to the Agreement is replaced in its entirety with
the following:
(g) (i) the (A) Default Ratio shall exceed 2.25% or (B) Delinquency Ratio shall
exceed 10.0% or (ii) the average for three consecutive calendar months of
(A) the Default Ratio shall exceed 1.50%, (B) the Delinquency Ratio shall exceed
9.0%, (C) the Dilution Ratio shall exceed 1.75% or (iii) Days’ Sales Outstanding
exceeds 45 days;
2.16 Schedule IV (Location of Records) to the Agreement is replaced in its
entirety with the new Schedule IV attached to this Amendment (which new Schedule
reflects the change of address previously communicated to the Administrator).
SECTION 3. Certain Representations, Warranties and Covenants. Each of the
Seller, UGI and the Servicer, as to itself, hereby represents and warrants that:
(a) the representations and warranties of such Person contained in Exhibit III
to the Agreement (as amended hereby) are true and correct as of the date hereof
(including after giving effect to the filing of the financing statement
amendments attached as Exhibit A hereto) (unless stated to relate solely to an
earlier date, in which case such representations and warranties were true and
correct as of such earlier date);

 

- 4 -



--------------------------------------------------------------------------------



 



(b) the execution and delivery by such Person of this Amendment, and the
performance of its obligations under this Amendment and the Agreement (as
amended hereby) are within its corporate powers and have been duly authorized by
all necessary corporate action on its part, and this Amendment and the Agreement
(as amended hereby) are its valid and legally binding obligations, enforceable
in accordance with its terms, subject to the effect of bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally; and
(c) no Termination Event or Unmatured Termination Event has occurred, is
continuing, or would occur as a result of this Amendment or the filing of the
financing statement amendments attached as Exhibit A hereto.
SECTION 4. UCC Filings. The Seller hereby authorizes the Issuer (or the
Administrator on its behalf) to file financing statements describing as the
collateral covered thereby as “all of the debtor’s personal property or assets”
or words to that effect, notwithstanding that such wording may be broader in
scope than the collateral described in the Agreement. The Administrator (on the
Issuer’s behalf) agrees, and UGI and the Seller authorize the Administrator and
the Issuer, to file (at UGI’s and the Seller’s expense) the UCC-3 financing
statement amendments attached as Exhibit A hereto.
SECTION 5. Effectiveness. This Amendment shall become effective as of the date
hereof when the Administrator shall have received (i) counterparts of this
Amendment (whether by facsimile or otherwise), executed and delivered by each of
the parties hereto, (ii) counterparts of the A&R Fee Letter duly executed by
each of the parties thereto, (iii) confirmation that the “Maturity Extension
Fee” has been paid in accordance with and as defined in the A&R Fee Letter and
(iv) such other documents as the Administrator may reasonably request.
SECTION 6. References to Agreement. Upon the effectiveness of this Amendment,
each reference in the Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to the Agreement
as amended hereby, and each reference to the Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the
Agreement shall mean and be a reference to the Agreement as amended hereby.
SECTION 7. Effect on the Agreement. Except as specifically amended above, the
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.
SECTION 8. No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
party under the Agreement or any other document, instrument or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein, except as specifically set forth herein.
SECTION 9. Governing Law. This Amendment, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the laws
of the State of New York (without giving effect to the conflict of laws
principles thereof).

 

- 5 -



--------------------------------------------------------------------------------



 



SECTION 10. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
SECTION 11. Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.
SECTION 12. Counterparts. This Amendment may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.
[Signature Pages Follow]

 

- 6 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

           
ENERGY SERVICES FUNDING CORPORATION
      By:           Name:           Title:        
UGI ENERGY SERVICES, INC.
      By:           Name:           Title:      

Amendment No. 7 to
Receivables Purchase Agreement (UGI)

 

S-1



--------------------------------------------------------------------------------



 



           
MARKET STREET FUNDING LLC
      By:           Name:           Title:      

Amendment No. 7 to
Receivables Purchase Agreement (UGI)

         

 

S-2



--------------------------------------------------------------------------------



 



                                   

            PNC BANK, NATIONAL ASSOCIATION, as Administrator
      By:           Name:           Title:      

Amendment No. 7 to
Receivables Purchase Agreement (UGI)

 

S-3



--------------------------------------------------------------------------------



 



SCHEDULE IV
LOCATION OF RECORDS OF SELLER
460 North Gulph Road
King of Prussia, Pennsylvania 19406-2815
1 Meridian Boulevard
Reading, Pennsylvania 19610

 

Schedule IV-1



--------------------------------------------------------------------------------



 



EXHIBIT A
FINANCING STATEMENT AMENDMENTS
(Attached)

 

Exhibit A-1